Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2019 and 5/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract is objected to because it should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The currently filed abstract is over 150 words.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wind turbine of claim 14 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuko (JP 4881188B2).
In regard to claims 1, 12, and 13, Kazuko discloses a pipe coupling comprising: 
a pipe branch (Fig. 6, 30), 
a hose (Fig. 6, 40), and 
a retainer (Fig. 6, 10), 
the pipe branch forming a proximal branch section terminating the pipe branch (Fig . 6, section at 32a to 31 which terminates at 31), a distal branch section in extension to the proximal branch section (Fig. 6, distal section defined by the threaded portion of 30), and an expanded section (See image below) with an increased diameter between the proximal branch section and the distal branch section (See image below), 
the hose terminating axially in an opening (Fig. 6, terminating end of 40 at 32a) configured to receive the proximal branch section in an axial direction (Fig. 6) and comprising a proximal fold (See image below, indicated proximal fold is at least a fold such that it bends around the indicated proximal flange and forms a groove), a distal fold (See image below), and an internal gasket (Fig. 6, 33) between the proximal fold and the distal fold (Fig. 6 and See image below), the gasket being arranged to seal between an inner surface of the hose and an outer surface of the proximal branch section (Fig. 6), 
the retainer being configured to enclose the pipe branch and the hose (Fig. 6) and forming a proximal flange (See image below) and a distal flange (See image below), the proximal flange and the distal flange both extending inwardly (See image below, both flanges extend radially inward) and defining a passage for the pipe branch 

    PNG
    media_image1.png
    590
    758
    media_image1.png
    Greyscale

In regard to claim 2, Kazuko discloses the coupling according to claim 1, wherein the retention flange and the proximal flange define passages with the same internal diameter (Fig. 6 and see image for claim 1). 
In regard to claim 3, Kazuko discloses the coupling according to claim 1, wherein the proximal fold and the distal fold define inner surfaces configured for contact with the outer surface of the proximal branch section (Fig. 6 and see image for claim 1, the folds are in contact with the outer surface of the proximal branch section). 
In regard to claim 4, Kazuko discloses the coupling according to claim 1, where the retainer is configured for applying a pressure to the proximal branch section through the hose (Fig. 6, 10 is for clamping on the indicated proximal branch section). 
In regard to claim 7, Kazuko discloses the coupling according to claim 1, wherein the proximal, distal and retention flange extends circumferentially along an inner surface of the retainer (Fig. 6 and see image for claim 1, each flange extend from the inner surface of 10). 
In regard to claim 8, Kazuko discloses the coupling according to claim 1, wherein the retainer comprises a first clamp part and a second clamp part (Fig. 2, 21 defines two flange shapes of 10), the first and second clamp parts being configured to substantially encircle the pipe branch and the hose (Figs. 2 and 6, 21 encircles the indicated pipe branch and hose such that the branch and hose are radially within 21), and wherein the first and second clamp part is mated in a direction with a radial component in relation to the pipe branch (Fig. 5, both 21 are radially mated by a bolt 24). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuko (JP 4881188B2) in view of Bauer (US 3,731,711).
In regard to claim 5, Kazuko discloses the coupling according to claim 1, but does not expressly disclose the hose has a bellow section. 
In the related field of pipes, Bauer teaches a corrugated pipe (Fig. 1 and Abstract).
It would have been obvious to one having ordinary skill in the art to have modified the hose of Kazuko to include a corrugated pipe section in order to have the 
In regard to claim 6, Kazuko and Bauer discloses the coupling according to claim 5, but does not expressly disclose the bellows having a distance between adjacent folds which is smaller than the distance between the proximal fold and the distal fold. 
While Kazuko in view of Bauer do not expressly disclose the bellows having a distance between adjacent folds which is smaller than the distance between the proximal fold and the distal fold; the distance may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Kazuko in view of Bauer to have a distance between adjacent folds of the bellows which is smaller than the distance between the proximal fold and the distal fold, as the distance may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of flexibility or rigidity adjacent to the pipe joint. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuko (JP 4881188B2) in view of Martin (US 9,273,810)
Kazuko discloses the coupling according to claim 1, and the hose is made of electrically conductive materials (In paragraph 19 of the English translation discloses 
In the related field of flexible pipe connections, Martin teaches a metal insert contacting the inner diameter surface of a flexible pipe (Fig. 1, metal insert 40 and flexible pipe 10).
It would have been obvious to one having ordinary skill in the art to have modified the material of the pipe branch of Kazuko to be made of a metal in order to have the advantage of improving performance of corrugated metal hoses and protection against detrimental vibrations as taught by Martin in 3:64-67 and 4:1-3.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuko (JP 4881188B2).
In regard to claims 10 and 11, Kazuko discloses the coupling according to claim 1, but does not expressly disclose the retainer is less flexible than the proximal branch section or the pipe branch is less flexible than the opening. 
While Kazuko do not expressly disclose the retainer is less flexible than the proximal branch section or the pipe branch is less flexible than the opening; the thickness of the retainer, proximal branch section, pipe branch, and opening may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Kazuko to have the retainer is less flexible than the proximal branch section or .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doosan Heavy Ind. & Constr. (CN 102171450 hereinafter “Doosan”) in view of Kazuko (JP 4881188B2).
Doosan discloses a wind turbine (Fig. 2, the wind turbine have pipe paths 160 connected to the coolant block 170) but does not expressly disclose a coupling according to claim 1.
In relation to pipes, Kazuko teaches the coupling of claim 1 (See rejection for claim 1 above).
It would have been obvious to one having ordinary skill in the art to have modified the pipe connections of Doosan to include the coupling of claim 1 in order to have the advantage of a pipe coupling capable of reduced leakage as taught by Kazuko in paragraph 15 of the English translation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sauer (US 4,929,002) discloses an end of a hose bent into a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679